Citation Nr: 1608962	
Decision Date: 03/07/16    Archive Date: 03/15/16

DOCKET NO.  08-36 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  The propriety of the reduction of the Veteran's disability rating for service-connected left knee meniscus tear from 40 percent to 20 percent effective April 1, 2008. 

2.  The propriety of the reduction of the Veteran's disability rating for service-connected patellofemoral pain syndrome of the right knee from 40 percent to 20 percent effective April 1, 2008. 

3.  The propriety of the reduction of the Veteran's disability rating for service-connected instability of the right knee from 10 percent to noncompensable effective April 1, 2008. 

4.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from September 1994 to February 1995 and from November 1996 to November 2003. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which reduced the Veteran's disability ratings for his service-connected left knee meniscus tear, patellofemoral pain syndrome of the right knee, and instability of the right knee effective April 1, 2008, and denied entitlement to TDIU. 

The Veteran presented testimony at a videoconference hearing before the undersigned Veterans Law Judge in July 2010.  A transcript is of record.  The Board remanded the claims in February 2011 and November 2014 for additional development.  The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS). 

The Board previously referred claims for increased ratings involving all of the Veteran's service-connected knee disabilities and a claim for nonservice-connected pension benefits for a hip disorder due to a car accident.  See January 2010 VA Form 21-0820; see also February 2011 and November 2014 Board remands.  Review of the electronic record indicates that the Veteran was incorrectly informed in a letter date February 5, 2010, that the claims for increased ratings could not be considered as they were on appeal.  This letter also asked the Veteran to submit a VA Form 21-527 for the pension claim.  The claims for increased ratings remain unadjudicated by the Agency of Original Jurisdiction (AOJ) and are again REFERRED for appropriate action.  The Veteran is informed that should he wish to pursue a claim for pension, the requisite form must be filled out, as requested by the AOJ.  


FINDINGS OF FACT

1.  In a December 2005 rating decision, the RO assigned 40 percent ratings for the Veteran's status post left knee meniscus tear and right knee patellofemoral pain syndrome pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5261, effective September 9, 2005; the RO also granted a separate 10 percent rating for instability of the right knee pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257, effective September 9, 2005.

2.  Following a VA examination in September 2007, the RO recharacterized the left knee disability as left knee meniscus tear and proposed to reduce the rating from 40 percent to 20 percent; the RO also proposed to reduce the rating for right knee patellofemoral pain syndrome from 40 percent to 20 percent and the rating for instability of the right knee from 10 percent to zero percent (noncompensable).  

3.  The Veteran was notified of the proposed reductions, the reasons for the proposed reductions, and that he had a right to a hearing and 60 days within which to submit evidence by a letter dated September 25, 2007. 

4.  The RO's reduction of the evaluations of left knee meniscus tear, right knee patellofemoral pain syndrome, and instability of the right knee went into effect on April 1, 2008. 

5.  The Veteran's left and right knees have exhibited improvement in range of motion and stability, but not in the Veteran's ability to function under ordinary conditions of life and work. 

6.  The Veteran's service-connected disabilities are not sufficient by themselves to render him unable to secure or follow any form of substantially gainful employment consistent with his education and occupational background.


CONCLUSIONS OF LAW

1.  The criteria for restoration of a 40 percent evaluation for left knee meniscus tear have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.344, 4.71a, Diagnostic Codes 5258, 5260, 5261 (2015).

2.  The criteria for restoration of a 40 percent evaluation for right knee patellofemoral pain syndrome have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.344, 4.71a, Diagnostic Codes 5260, 5261 (2015).

3.  The criteria for restoration of a 10 percent evaluation for instability of the right knee have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.344, 4.71a, Diagnostic Code 5257 (2015).

4.  The criteria for a total disability rating based on individual unemployability due to service-connected disabilities have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16 (2015). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Reductions

In a September 2007 rating decision, the RO proposed to reduce the ratings for left knee meniscus tear and patellofemoral pain syndrome of the right knee from 40 percent to 20 percent on the basis that the evidence did not show extension of either leg limited to 15 degrees, and the rating for instability of the right knee from 10 percent to noncompensable on the basis that the evidence did not show slight recurrent subluxation or lateral instability of the knee.  The RO also noted that the Veteran was controlling bilateral knee pain with braces and pain medication.  The reductions were subsequently implemented effective April 1, 2008.  See January 2008 rating decision.

Where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons. VA must also notify the Veteran that she has 60 days to present additional evidence showing that compensation should be continued at the present level.  38 C.F.R. § 3.105(e) (2015).

After completing the predetermination procedures, VA must send the Veteran written notice of the final action, which must set forth the reasons for the action and the evidence upon which the action is based.  Where a reduction of benefits is found warranted and the proposal was made under the provisions of 38 C.F.R. § 3.105(e), the effective date of the final action shall be the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires.  38 C.F.R. § 3.105(i)(2) (2015).

In the present case, a September 2007 rating decision proposed the reduction of the schedular rating for the Veteran's left knee meniscus tear, patellofemoral pain syndrome of the right knee, and instability of the right knee for the reasons cited above.  The Veteran was notified of the proposed action in a September 25, 2007, letter and was given the required 60 days to present additional evidence before the RO subsequently implemented the rating reduction, effective April 1, 2008.  The RO then notified the Veteran of the action taken and his appellate rights in a January 14, 2008, letter.  Therefore, VA met the due process requirements under 38 C.F.R. § 3.105(e) and (i) (2015).

The Board must now consider whether the reductions in ratings were otherwise proper.  Here, the 40 percent ratings for the left knee meniscus tear and patellofemoral pain syndrome of the right knee and the 10 percent rating for instability of the right knee had been in effect from September 9, 2005, and reduced effective April 1, 2008; therefore they had been in effect for less than 5 years.  Smith v. Brown, 5 Vet. App. 335, 339 (1993) (measuring duration of veteran's rating from effective date of award to effective date of reduction); Lehman v. Derwinski, 1 Vet. App. 339, 341-41 (1991).  Pursuant to section 3.344(c) of VA regulations, the provisions of section 3.344(a) do not apply in this case because the 40 and 10 percent ratings had been in effect for less than 5 years.  38 C.F.R. § 3.344(c).

Nevertheless, in cases where a Veteran's disability rating is reduced, the Board must determine whether the reduction was proper.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992).  A reduction is void ab initio when the Board affirms a reduction of a Veteran's disability rating without observing the applicable VA regulations.  Kitchens v. Brown, 7 Vet. App. 320, 325 (1995).  "Reexaminations disclosing improvement, physical or mental, in these disabilities will warrant reduction in rating" for a rating that has been in effect for less than five years.  38 C.F.R. § 3.344(c) (2015).  When reducing a disability rating based on the severity of a Veteran's condition, the burden falls on VA to show "material improvement" in the Veteran's condition from the time of the previous rating examination that assigned the Veteran's rating.  Ternus v. Brown, 6 Vet. App. 370, 376 (1994).  Section 4.10 provides: "The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body, to function under the ordinary conditions of daily life, including employment."  38 C.F.R. § 4.10 (2015).  Section 4.2 directs that "[e]ach disability must be considered from the point of view of the veteran working or seeking work."  38 C.F.R. § 4.2 (2015).  "Thus, in any rating reduction case not only must it be determined that an improvement in a disability has actually occurred but also that improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work."  Brown v. Brown, 5 Vet. App. 413, 421 (1993).

In this case, service connection was originally granted for status post left knee meniscus tear and right knee patellofemoral pain syndrome with 10 percent ratings pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5260.  See July 2004 rating decision.  In the December 2005 rating decision that increased the initial 10 percent ratings to 40 percent, the RO implemented 38 C.F.R. § 4.71a, Diagnostic Code 5261.  This diagnostic code provides ratings for limitation of extension with the following ratings assigned: 0 percent for extension limited to 5 degrees, 10 percent for extension limited to 10 degrees, 20 percent for extension limited to 15 degrees, 30 percent for extension limited to 20 degrees, 40 percent for extension limited to 30 degrees, and 50 percent for extension limited to 45 degrees.  For rating purposes, normal range of motion of the knee is from zero to 140 degrees.  See 38 C.F.R. § 4.71a, Plate II (2015).  

The Veteran's patellofemoral pain syndrome of the right knee continues to be rated under 38 C.F.R. § 4.71a, Diagnostic Code 5261.  The Veteran's instability of the right knee is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257, which provides ratings of 10, 20 and 30 percent for recurrent subluxation or lateral instability of the knee that is slight, moderate, or severe, respectively.  The Veteran's service-connected left knee disability was recharacterized as left knee meniscus tear in the September 2007 rating decision that proposed the reduction, and the diagnostic code used to evaluate this disability was changed to 38 C.F.R. § 4.71a, Diagnostic Code 5258, in the January 2008 rating decision that implemented the reduction.  Diagnostic Code 5258 provides a sole 20 percent rating for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  

The 40 percent ratings for the service-connected left knee meniscus tear and patellofemoral pain syndrome of the right knee were assigned following an October 2005 examination, during which the Veteran exhibited left and right knee flexion of 130 degrees and left and right knee extension of 30 degrees, with objective evidence of pain on flexion in both knees and pain, fatigability, weakness, and lack of endurance during repetitive use in both knees.  Drawer sign was slight on the right side.  In assigning the 40 percent ratings for the left knee meniscus tear and patellofemoral pain syndrome of the right knee, the RO noted that the assigned evaluations were not considered permanent and were subject to future review examination because there was a likelihood of improvement since private treatment records showed the Veteran had sustained serious burns to over half of his body, to include the left calf and the back of the left thigh, and the non-service connected burns could affect range of motion testing.  See December 2005 rating decision.  

Since the assignment of the 40 percent evaluations for left knee meniscus tear and patellofemoral pain syndrome of the right knee and the 10 percent rating for right knee instability, VA treatment records show that the Veteran exhibited moderate crepitance and moderate pain in the right knee with extension to 110 degrees and flexion to 100 degrees with moderate pain after that and moderate tenderness to palpation over the lateral aspect of the knee.  The left knee exhibited moderate crepitance, extension to 105 degrees, and flexion to 70 degrees, with pain with range of motion noted.  See October 2007 primary care note.  It should be noted that the Veteran complained about the decrease in his ratings at that time and reported that his condition had been unchanged overall.  Id.  

The evidence of record associated with the electronic claims folder since the assignment of the 40 percent ratings for left knee meniscus tear and patellofemoral pain syndrome of the right knee and the 10 percent rating for right knee instability also includes a VA examination conducted in September 2007.  The Veteran reported that he continued to have pain, swelling, stiffness and weakness in the left knee; pain, swelling, and weakness in the right knee; and that both knees would occasionally buckle.  The Veteran was using a four poster walker to ease pain and for stability.  Examination revealed tenderness on the medial and lateral aspects of both knees and weakness of both knees.  The left knee also had some slight swelling.  Both knees had tenderness on the ballottement of the patella.  Range of motion testing revealed right knee flexion to 140 degrees with pain at 140 degrees and left knee flexion to 114 degrees with pain at 110 degrees.  Both knees had extension to zero degrees with pain at zero degrees.  After repetitive use, there was limitation in the range of motion of the left knee due to pain and weakness, but not fatigue, lack of endurance or incoordination, with the major impact being pain and without any additional limitation of motion.  The right knee range of motion appeared to be within normal limits after repetitive use with pain and weakness present, but no fatigue, lack of endurance or incoordination; the major impact was pain and there was no additional limitation of motion.  Both the right and left medial and lateral collateral stability and the anterior and posterior cruciate stability tests were normal, but both the right and left medial and lateral meniscus tests were moderately positive.  The Veteran was not working, but reported that his activities of daily living were affected because activities that required standing, moving about and lifting were difficult to do and he also had difficulty using stairs, kneeling and squatting.  

The evidence of record associated with the electronic claims folder since the assignment of the 40 percent ratings for left knee meniscus tear and patellofemoral pain syndrome of the right knee and the 10 percent rating for right knee instability also includes a VA examination conducted in January 2008.  The Veteran reported pain and swelling of his right knee with occasionally locking and buckling.  It also made a lot of noise during movement.  Pain was at a level eight and the Veteran denied flare ups and any additional limitation of motion or functional impairment.  He was not wearing any brace and did not use any walking aids.  He denied a history of any dislocation or subluxation and indicated he was able to walk about a half a mile and drive.  The Veteran reported pain and occasional swelling of the left knee and occasional locking and buckling.  Pain was at a level six and the Veteran denied flare ups, additional limitation of movements or functional impairment, use of any walking aid or brace, and history of dislocation or subluxation.  The right knee was reportedly more painful than the left.  In regards to the episodes of locking, the Veteran reported three times a week on the right side and twice a week of the left.  Examination revealed right knee flexion to 130 degrees with pain at 110 degrees, left knee extension to 135 degrees with pain at 125 degrees, and bilateral extension to zero degrees.  There was no additional limitation of motion on repetitive use for either knee.  The examiner reported no swelling, edema, effusion, weakness or instability in either knee.  There was mild diffuse tenderness on palpation on the right knee and very mild diffuse tenderness on palpation on the left knee, but no redness, heat, abnormal movement, or guarding of movement in either knee.  Stability testing was all negative and both knees were reported as stable.  The Veteran reported that movements were painful in both knees, but the left knee was less painful compared to the right.  The examiner noted no effects on occupational activities as the Veteran was not employed and no effects on daily activities.  

The evidence of record associated with the electronic claims folder since the assignment of the 40 percent ratings for left knee meniscus tear and patellofemoral pain syndrome of the right knee and the 10 percent rating for right knee instability also includes a VA examination conducted in March 2011.  The Veteran reported that today was a bad day and that his left knee popped and cracked.  He also reported a constant, stabbing, non-radiating pain located in the anterior superior left knee that involved the entire anterior knee at the end of the day, made worse with unknown factors and better with rest.  He reported weakness, stiffness, occasional heat, instability, giving way without fall, locking, fatigability, lack of endurance, loss of motion, and deformity.  He denied swelling and redness.  The Veteran reported that the left knee pain was progressively worse with increased intensity and frequency of pain and one period of flare up every two days, which was described as severe lasting one hour and that was precipitated by exceeding limits of his right hip and alleviated by rest and medication.  There was increased warmth during flare up but no redness or additional limitation.  The Veteran reported 20 incapacitating episodes lasting about one to one and one-half hours over the past six months related to the combination of his left knee and right hip condition.  In regards to his right knee, the Veteran reported an aching, stabbing pain that was associated with the right hip and located in the same region as the left knee, which was made worse and better with the same factors as the left knee.  He reported louder popping and cracking than the left knee as well as weakness, stiffness, swelling, occasional heat, instability, giving way, locking without fall, fatigability, lack of endurance, loss of motion, and deformity.  The Veteran denied redness.  He reported pain until just prior to the examination and indicated that he had not been weight bearing due to his right hip.  Since just prior to the examination, the Veteran reported one period of flare up per day of the right knee condition, which was described as moderate to severe and lasting between 45 to 60 minutes and precipitated and alleviated by the same factors as the left knee.  During a flare up, there was no redness or increased warmth and no additional limitation.  He denied any incapacitating episodes since just prior to the examination.  The Veteran reported severe effects on chores, shopping, exercise, sports and recreation and mild effect on traveling as a result of his bilateral knee disabilities.  There was mild effect on driving due to his left knee and moderate effect on driving due to his right knee.  

Physical examination at the time of the VA examination conducted in March 2011 revealed the Veteran walked with a four wheeled walker without knee supports.  He had no limp, normal propulsion, and short stride.  Range of motion testing of both knees revealed active and passive range of motion against gravity from zero to 80 degrees with pain beginning at 80 degrees.  There was no additional limitation in range of motion on repetitive use due to pain, fatigue, weakness or lack of endurance.  Anterior posterior and lateral stability was normal and there was no crepitation, effusion or meniscal signs.  The examiner concluded that the range of motion testing was invalid as the Veteran actively tensed the extensor muscles when asked to flex the knee and because the examiner observed flexion to at least 90 degrees during the examination.  The examiner concluded that the natural progression of both knee conditions was altered and worsened by a 2005 motor vehicle accident with right hip fracture.  

After comparing the medical evidence that formed the basis for assignment of the 40 percent ratings for left knee meniscus tear and patellofemoral pain syndrome of the right knee and the 10 percent rating for right knee instability with the medical evidence that has been obtained since the ratings were established, the Board has determined that, although the Veteran's left and right knees have exhibited improvement in range of motion and the right knee has exhibited improvement in stability, neither knee has exhibited improvement in the Veteran's ability to function under ordinary conditions of life and work.  Brown, 5 at 421.  This is so because in October 2007, the Veteran reported that his condition had been unchanged overall, and he also reported difficulty caused by his knee disabilities in performing certain activities of daily living, to include activities that require standing, moving about, lifting, using stairs, kneeling, and squatting, as well as effects on chores, shopping, exercise, sports, recreation, travel and driving, during the September 2007 and March 2011 VA examinations.  In addition, both knees exhibited pain with motion during the October 2007 VA primary care visit and pain and weakness after repetitive use at the time of the September 2007 VA examination.  Given the foregoing, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the reductions in ratings were not proper.

TDIU

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The Board finds that the duty to notify was satisfied by a letter sent to the Veteran in August 2007 with regard to the claim for entitlement to a TDIU.  This letter addressed all of the notice elements and was sent prior to the initial unfavorable decision by the AOJ in January 2008.  

The duty to assist was also met in this case.  All pertinent VA treatment records have been obtained and associated with the file and VA examinations with respect to the issue on appeal have been obtained.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinions obtained in this case are adequate as they are predicated on a full reading of the medical records in the Veteran's claims file; they consider all of the pertinent evidence of record and the statements of the appellant; and the examiners provided a complete rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim for entitlement to a TDIU at this time.

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2015).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The law provides that a total disability rating may be assigned where the schedular rating is less than total, when the person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more. 

In this case, the Board is restoring the 40 percent ratings assigned for left knee meniscus tear and patellofemoral pain syndrome of the right knee and the 10 percent rating for instability of the right knee.  In addition to those disabilities, the Veteran is also service-connected for shin splints of the left lower extremity, which has been rated as 10 percent disabling since September 9, 2005.  The Veteran's combined rating has been 80 percent as of September 9, 2005.  Given the foregoing, the schedular requirements for the assignment of a TDIU pursuant to 38 C.F.R. § 4.16(a) have been met as of September 9, 2005.  

In seeking entitlement to a TDIU, the Veteran reported that he was last employed full-time on July 14, 2005, that his service-connected knee/shin injury had prevented him from securing or following any substantially gainful occupation.  He indicated that he had not left his last job because of his disability, that he did not receive or expect to receive disability retirement benefits, and that he did receive or expect to receive workers compensation benefits.  The Veteran also indicated that he had not tried to obtain employment since he became too disabled to work.  See VA Form 21-8940 received October 2007.  In regards to education, the Veteran noted that he had completed high school and did not have any other education or training before he became too disabled to work.  In the remarks section, the Veteran indicated that he had been in a truck accident that left him unemployable indefinitely due to the fact that 50 percent of his body was burned and he had sustained a broken right hip that would not heal.  Id.  

In a VA Form 21-4192 received in August 2007, the Veteran's former employer, Smith Staffing, reported that the Veteran had worked from July 8, 2005, to July 14, 2005, as a CDL truck driver and that he was injured on the job on July 14, 2005, and had been under medical care ever since.  

A September 2007 VA primary care note documents that the Veteran was seen to discuss his potential return to his prior work as a truck driver.  He was advised that he would not be able to return to truck driving due to his physical limitations and also his significant memory impairment.  It was also noted that he would need a thorough evaluation by vocational rehabilitation to determine if he was employable, the biggest problem being the significant cognitive impairment.

During a January 2008 VA joints examination, the Veteran reported that he sustained multiple injuries in a work related injury while driving a truck; that he broke his right hip and had six surgeries done on his hip including skeletal traction of the right lower extremity with rod in the lower end of right femur just above the right knee.  

In July 2010, the Veteran testified that he worked as a truck driver after service and that it was the only job he had ever done.  He indicated that he was not able to drive a truck anymore as a result of his knees and that he asked others to drive him places.  The Veteran also testified that he had been turned down for VA vocational rehabilitation and that his shin splints also factored into his unemployability.  

The Veteran underwent another VA joints examination in March 2011.  He reported a worker's compensation motor vehicle accident that resulted in a right hip fracture, pelvic fracture, 48 percent "beyond 3rd degree" burns; and a rib fracture.  The Veteran also reported a right hip replacement in August 2005; the placement of a rod in his right knee; the initial use of walker that had continued to the present; functionality with a Velcro knee brace on both knees most of the time prior to the accident; a second right hip replacement in January 2006 with failure of the prosthesis; a third, but failed, operation in September 2006; a fourth operation in January 2007 and a fifth operation in Easter 2007; that he did well until April 2010, when he fell in the kitchen with loosening of the prosthesis; and that the prosthesis was removed and replaced with a spacer in July 2010, after which the Veteran went on a walker until November 2010 when a new custom prosthesis was placed.  The Veteran indicated that he used a walker about 10 hours a day and that he could walk without it for about 100 to 500 feet.  He was able to stand for 30 minutes and carry 15 pounds about 30 feet.  The Veteran reported that he attended one and one-half semesters of college, with his last attendance in July 2010, and that he was currently enrolled in an online training towards criminal studies.  

Following a detailed physical examination, it was the March 2011 VA examiner's opinion that there were no objective findings that any service-connected disability, either singly or together, preclude the Veteran from all substantially gainful employment.  It was the examiner's opinion that the Veteran is less likely as not precluded from all gainful employment related to service-connected disabilities and is at least as likely as not capable of gainful employment related to service-connected disabilities.  The examiner also noted the Veteran's report that he had plans in the near future to resume his education with online studies, which demonstrated his belief that he was not permanently disabled.  

The VA examiner conducted the March 2011 VA examination determined that despite his service-connected disabilities, the Veteran is capable of substantially gainful employment.  While the Board does not doubt that the Veteran's service-connected disabilities had some effect on his employability, the preponderance of the evidence does not support his contention that his service connected disabilities are of such severity so as to preclude his participation in any form of substantially gainful employment.  In this vein, the Board notes that in September 2007, the Veteran was advised that he would not be able to return to truck driving due to his physical limitations and also his significant memory impairment, at which time it was also noted that the biggest problem to his employability was significant cognitive impairment.  See VA primary care note.  Based on the September 2007 VA primary care note and the opinion provided by the March 2011 VA examiner, entitlement to a TDIU is not warranted.  Since the preponderance of the evidence is against the Veteran's claim, the doctrine of reasonable doubt is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2014).

ORDER

Restoration of a 40 percent rating for service-connected left knee meniscus tear is granted.

Restoration of a 40 percent rating for service-connected patellofemoral pain syndrome of the right knee is granted. 

Restoration of a 10 percent rating for service-connected instability of the right knee is granted.  

Entitlement to a TDIU is denied.



____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


